
	
		II
		110th CONGRESS
		2d Session
		S. 2985
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe, Accountable, Flexible, Efficient
		  Transportation Equity Act: A Legacy for Users to correct a reference relating
		  to a transit project in Orleans Parish, Louisiana.
	
	
		1.Project modification, Orleans
			 Parish, LouisianaThe
			 description for item 67 in section 3044(a) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is
			 amended to read as follows: Union Passenger Terminal Planning and Master
			 Plan and Infrastructure Improvements in Orleans Parish,
			 Louisiana.
		
